
	

115 HR 5891 : Improving the Federal Response to Families Impacted by Substance Use Disorder Act
U.S. House of Representatives
2018-06-14
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		IIB
		115th CONGRESS2d Session
		H. R. 5891
		IN THE SENATE OF THE UNITED STATES
		June 14, 2018Received; read twice and referred to the Committee on Health, Education, Labor, and PensionsAN ACT
		To establish an interagency task force to improve the Federal response to families impacted by
			 substance abuse disorders.
	
	
 1.Short titleThis Act may be cited as the Improving the Federal Response to Families Impacted by Substance Use Disorder Act. 2.Interagency Task Force to Improve the Federal Response to Families Impacted by Substance Use Disorders (a)EstablishmentThere is established a task force, to be known as the Interagency Task Force to Improve the Federal Response to Families Impacted by Substance Use Disorders (in this section referred to as “Task Force”).
 (b)ResponsibilitiesThe Task Force— (1)shall identify, evaluate, and recommend ways in which Federal agencies can better coordinate responses to substance use disorders and the opioid crisis; and
 (2)shall carry out the additional duties described in subsection (d). (c)Membership (1)Number and appointmentThe Task Force shall be composed of 12 Federal officials having responsibility for, or administering programs related to, the duties of the Task Force. The Secretary of Health and Human Services, the Secretary of Education, the Secretary of Agriculture, and the Secretary of Labor shall each appoint two members to the Task Force from among the Federal officials employed by the Department of which they are the head. Additional Federal agency officials appointed by the Secretary of Health and Human Services shall fill the remaining positions of the Task Force.
 (2)ChairpersonThe Secretary of Health and Human Services shall designate a Federal official employed by the Department of Health and Human Services to serve as the chairperson of the Task Force.
 (3)Deadline for appointmentEach member shall be appointed to the Task Force not later than 60 days after the date of the enactment of this Act.
 (4)Additional agency inputThe Task Force may seek input from other Federal agencies and offices with experience, expertise, or information relevant in responding to the opioid crisis.
 (5)VacanciesA vacancy in the Task Force shall be filled in the manner in which the original appointment was made.
 (6)Prohibition of compensationMembers of the Task Force may not receive pay, allowances, or benefits by reason of their service on the Task Force.
 (d)DutiesThe Task Force shall carry out the following duties: (1)Solicit input from stakeholders, including frontline service providers, medical professionals, educators, mental health professionals, researchers, experts in infant, child, and youth trauma, child welfare professionals, and the public, in order to inform the activities of the Task Force.
 (2)Develop a strategy on how the Task Force and participating Federal agencies will collaborate, prioritize, and implement a coordinated Federal approach with regard to responding to substance use disorders, including opioid misuse, that shall include—
 (A)identifying options for the coordination of existing grants that support infants, children, and youth, and their families as appropriate, who have experienced, or are at risk of experiencing, exposure to substance abuse disorders, including opioid misuse; and
 (B)other ways to improve coordination, planning, and communication within and across Federal agencies, offices, and programs, to better serve children and families impacted by substance use disorders, including opioid misuse.
 (3)Based off the strategy developed under paragraph (2), evaluate and recommend opportunities for local- and State-level partnerships, professional development, or best practices that—
 (A)are designed to quickly identify and refer children and families, as appropriate, who have experienced or are at risk of experiencing exposure to substance abuse;
 (B)utilize and develop partnerships with early childhood education programs, local social services organizations, and health care services aimed at preventing or mitigating the effects of exposure to substance use disorders, including opioid misuse;
 (C)offer community-based prevention activities, including educating families and children on the effects of exposure to substance use disorders, including opioid misuse, and how to build resilience and coping skills to mitigate those effects;
 (D)in accordance with Federal privacy protections, utilize non-personally identifiable data from screenings, referrals, or the provision of services and supports to evaluate and improve processes addressing exposure to substance use disorders, including opioid misuse; and
 (E)are designed to prevent separation and support reunification of families if in the best interest of the child.
 (4)In fulfilling the requirements of paragraphs (2) and (3), consider evidence-based, evidence-informed, and promising best practices related to identifying, referring, and supporting children and families at risk of experiencing exposure to substance abuse or experiencing substance use disorder, including opioid misuse, including—
 (A)prevention strategies for those at risk of experiencing or being exposed to substance abuse, including misuse of opioids;
 (B)whole-family and multi-generational approaches; (C)community-based initiatives;
 (D)referral to, and implementation of, trauma-informed practices and supports; and (E)multi-generational practices that assist parents, foster parents, and kinship and other caregivers.
 (e)FACAThe Federal Advisory Committee Act (5 U.S.C. App. 2) shall not apply to the Task Force. (f)Action plan; reportsThe Task Force—
 (1)shall prepare a detailed action plan to be implemented by participating Federal agencies to create a collaborative, coordinated response to the opioid crisis, which shall include—
 (A)relevant information identified and collected under subsection (d); (B)a proposed timeline for implementing recommendations and efforts identified under subsection (d); and
 (C)a description of how other Federal agencies and offices with experience, expertise, or information relevant in responding to the opioid crisis that have provided input under subsection (c)(4) will be participating in the coordinated approach;
 (2)shall submit to the Congress a report describing the action plan prepared under paragraph (1), including, where applicable, identification of any recommendations included in such plan that require additional legislative authority to implement; and
 (3)shall submit a report to the Governors describing the opportunities for local- and State-level partnerships, professional development, or best practices recommended under subsection (d)(3).
				(g)Dissemination
 (1)In generalThe action plan and reports required under subsection (f) shall be— (A)disseminated widely, including among the participating Federal agencies and the Governors; and
 (B)be made publicly available online in an accessible format. (2)DeadlineThe action plan and reports required under subsection (f) may be released on separate dates but shall be released not later than 9 months after the date of the enactment of this Act.
 (h)TerminationThe Task Force shall terminate 30 days after the dissemination of the action plan and reports under subsection (g).
 (i)FundingThe administrative expenses of the Task Force shall be paid out of existing Department of Health and Human Services funds or appropriations.
 (j)DefinitionsFor purposes of this section: (1)The term Governor means the chief executive officer of a State.
 (2)The term participating Federal agencies means all the Executive agencies (as defined in section 105 of title 5, United States Code) whose officials have been appointed to the Task Force.
 (3)The term State means each of the several States, the District of Columbia, the Commonwealth of Puerto Rico, the Virgin Islands, Guam, American Samoa, and the Commonwealth of the Northern Mariana Islands.
				Passed the House of Representatives June 13, 2018.Karen L. Haas,Clerk.
